UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
TODD MERCER (#526861) CIVIL ACTION
VERSUS
19-442-SDD-RLB
DR. SOONG, ET AL.
RULING

Before the Court are the plaintiff's Request for Emergency Restraining Order (R. Doc. 3),
Request for Emergency Order of Protection and Transfer (R. Doc. 4), Emergency Declaration
and Request for Custody Transfer (R. Doc. 6), Motion to Intervene and Writ of Protection (R.
Doc. 8), and Request for Preliminary Injunction wherein the plaintiff asks the court to issue an
order barring the defendants from transferring him to a DOC facility or a state mental hospital,
order that the plaintiff be transferred to the Tensas Parish Detention Center, and that Dr. Soong
be barred from further treating the plaintiff.

The plaintiff's Motions all request injunctive relief. In order to obtain injunctive relief,
the plaintiff must establish: (1) a substantial likelihood of prevailing on the merits; (2) a
substantial threat of irreparable injury if the injunction is not granted; (3) the threatened injury
outweighs any harm that will result to the non-movant if the injunction is granted; and (4) the
injunction will not disserve the public interest. See Ridgely v. Fed. Emergency Mgmt. Agency,
512 F.3d 727, 734 (5th Cir. 2008). Ifa plaintiff fails to meet his burden regarding any of the
necessary elements, the Court need not address the other elements necessary for granting a
preliminary injunction, See Roho, Inc. v. Marquis, 902 F.2d 356, 261 (Sth Cir. 1990) (declining
to address the remaining elements necessary to obtain a preliminary injunction after finding that

the plaintiff failed to show a substantial likelihood of success on the merits),
On the record before the Court, the plaintiff is not entitled to the relief requested. The
plaintiff is unable to demonstrate a substantial likelihood of success on the merits. Further, the
plaintiff has not shown how the defendants’ actions would cause him irreparable harm without a
temporary restraining order. Accordingly,

IT IS ORDERED that the plaintiff's Motions (R. Docs. 3, 4, 6, 8, and 9) are DENIED.

Signed in Baton Rouge, Louisiana on September 18, 2019.

CHIEF JUDGE SHELLY D. DICK

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
